OPINION OF THE COURT
PER CURIAM:
Appellant, Michael Howard Anderson, was convicted of murder in the first degree and sentenced to a term of life imprisonment. Post-verdict motions were denied and this appeal followed.
Three of appellant’s contentions, (1) that his inculpatory statement should have been suppressed because of *543an unreasonable delay between arrest and arraignment, (2) that one of the defense witnesses was improperly permitted to assert his Fifth Amendment right not to testify, and (3) that the jury instructions as to the elements of first and second degree murder were improper, were raised for the first time in his post-verdict motions and consequently were not preserved for appeal. Commonwealth v. Johnson, 457 Pa. 554, 327 A.2d 632 (1974); Commonwealth v. Clair, 458 Pa. 418, 326 A.2d 272 (1974).
The appellant also contends (1) that his statement was involuntary, (2) that the medical examiner was so evasive that he could not be cross-examined, (3) that hearsay testimony was improperly allowed into evidence, (4) that there was improper cross-examination of his character witness, (5) that introduction of the murder weapon into evidence was inflammatory, (6) that the trial judge’s instruction to the jury regarding aiding and abetting was inadequate, (7) that the verdict is against the weight of the evidence, and (8) that since the actual perpetrator of the killing was only found guilty of murder in the second degree, appellant could not be found guilty of murder in the first degree. We have examined each of these contentions and find them to be without merit.
Judgment of sentence affirmed.
EAGEN, J., did not participate in the consideration or decision of this case.